Citation Nr: 9911407	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-18 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date prior to December 11, 1995, 
for assignment of a disability rating of 100 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
November 1977. 

This matter arises from a March 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which assigned a 100 percent disability 
rating for PTSD symptomatology, effective December 11, 1995.  
The veteran appealed for an earlier effective date for the 
100 percent rating.


FINDINGS OF FACT

1.  An unappealed RO decision in March 1995 denied a rating 
in excess of 30 percent for PTSD; the veteran's reopened 
claim for an increased rating for PTSD was received by the RO 
on December 11, 1995.  

2.  In January 1996, the veteran was hospitalized for PTSD 
symptoms characterized as chronic and severe.

3.  In May 1997, the RO granted a 100 percent disability 
rating for PTSD effective from the date of receipt of the 
veteran's reopened claim for an increased rating.   

4.  There is no competent medical evidence of an 
ascertainable increase in psychiatric impairment during the 
twelve month period prior to the claim for increase filed on 
December 11, 1995. 


CONCLUSION OF LAW

An effective date prior to December 11, 1995, for assignment 
of a 100 percent disability rating for PTSD is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400(b)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the assignment of a 100 percent 
disability rating for PTSD should be effective prior to 
December 11, 1995.  He maintains that he had filed informal 
claims before December 1995, and that his rating should 
extend to from at least May 4, 1995 or to a year earlier.

The veteran had active service from July 1966 to November 
1977.  An RO decision  in March 1989 granted service 
connection for PTSD, and a 30 percent rating was assigned, 
effective from September 23, 1988, which was the date of 
receipt of the veteran's reopened original claim for service 
connection.  A September 1990 RO decision denied the 
veteran's claim for a total compensation rating based on 
individual unemployability. 

A February 1995 VA examination report noted that the 
veteran's history of  improving PTSD symptoms with a decrease 
in the frequency of his dreams and flashbacks, although he 
indicated that he was still too dysfunctional to work.  
Mental status examination was essentially normal.  The 
diagnosis was PTSD and alcohol dependence in remission.  The 
examiner indicated that the veteran's PTSD symptoms appeared 
to be improving     

In March 1995, subsequent to the routine VA compensation 
examination for PTSD, noted in the preceding paragraph, the 
veteran's assigned 30 percent disability rating was confirmed 
by the RO.  The veteran was notified of the decision in March 
1995 and failed to initiate an appeal.  That decision is 
final.  38 C.F.R. § 20.302 (1998).

The veteran's reopened claim for an increased rating for PTSD 
was received by the RO on December 11, 1995.  He indicated at 
that time that he had not worked since 1986.  VA outpatient 
treatment records from February 1995 through June 1995 show 
that the veteran had mild to moderate symptoms of PTSD with a 
global assessment of functioning (GAF) score of 60.  An 
August 1995 VA outpatient psychiatric treatment note 
indicated that his symptoms were moderate with increased 
feelings of "paranoia" and social withdrawal.  He reported 
increased intrusive combat memories, nightmares, and 
occasional flashbacks.  His GAF score was 50.  

VA hospital discharge summaries from August, October, and 
December 1995 reflect the veteran's treatment for alcohol 
detoxification and rehabilitation.  There was no indication 
of worsening of PTSD symptoms.  Indeed, both the August and 
October discharge summaries reported the Axis I diagnosis as 
including a "history of PTSD," without evidence of 
treatment during the periods of hospitalization.  It was 
noted upon discharge from the July to August hospitalization 
that the veteran's GAF score was 75.  The October 1995 
hospitalization noted GAF scores of 40 upon admission and 60 
upon discharge, but the primary diagnosis upon discharge from 
this latter hospitalization was alcohol dependence and 
polysubstance abuse with a history of PTSD.  The veteran's 
discharge note from the substance abuse treatment unit in 
December 1995 noted the necessity of educating the veteran 
regarding his dual diagnosis of substance abuse and PTSD.   

In January 1996 the veteran was admitted to the VA hospital 
for PTSD.  The treatment certificate noted that he was 
receiving 22 hours of individual and group therapy for PTSD 
which was not accessible as an outpatient.  His discharge 
summary of April 1996 noted an Axis I diagnosis of PTSD, 
chronic, severe, with psychotic features.  He was assigned a 
100 percent disability rating for a period of hospitalization 
in excess of 21 days in April 1996.  In March 1997, his PTSD 
disability rating was increased to 100 percent, effective May 
1, 1996, based, in part, on the revised regulatory criteria 
governing PTSD symptomatology.  Effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, including PTSD, and the RO 
used the revised criteria to increase the veteran's rating, 
effective from the month following his discharge from the 
hospital.

The veteran noted his disagreement with the effective date 
and in May 1997, the RO assigned an effective date of 
December 11, 1995 for a 100 percent rating for PTSD.  The RO 
found that this was the date of receipt of the veteran's 
claim for an increased rating and noted that there was no 
claim for an increase between March 1995 and December 1995. 

Generally, the effective date of an increased rating and 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  The effective date for an award of increased 
compensation to a veteran shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability has occurred, if application is received within 
one year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 U.S.C.A. § 5110(a), (b)(1),(2); 
38 C.F.R. § 3.400(o)(2) (1998).  

In reviewing the applicable schedular rating criteria in 
effect prior to December 11, 1995 (38 C.F.R. § 4.132, 
Diagnostic Code 9411), the Board notes that a 30 percent 
disability rating for PTSD was indicative of definite 
impairment in one's ability to establish or maintain 
effective and wholesome relationships with people.  
Psychoneurotic symptoms were such that reductions in 
initiative, flexibility, efficiency and reliability levels 
produced definite industrial impairment.  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (O.G.C. Prec. 9-93); 59 Fed. 
Reg. 4752 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).  

A 50 percent rating under the regulations in effect at that 
time was indicative of considerable industrial impairment.  
Such disability was demonstrated by an inability to maintain 
effective or favorable relationships with people such that 
one's reliability, flexibility and efficiency levels were 
considerably impaired.  

In the instant case, the unappealed RO decision in March 1995 
confirming the 30 percent rating for the veteran's PTSD 
became final, and the veteran's reopened claim for an 
increased rating was not received until December 11, 1995.  
There is no evidence of record to indicate an informal claim 
was received between the March 1995 unappealed RO decision 
and the date that the reopened claim was received.  It is 
pertinent to note that the March 1995 RO decision was based 
upon a routine future examination report, not a claim for 
increase, and the February examination report indicated that 
the veteran's PTSD symptoms had improved.  Clearly it was not 
factually ascertainable that the veteran had an increase in 
disability prior to December 11, 1995.  VA outpatient and 
hospital records dated through December 1995 show GAF scores 
of 60 and 50, which indicated no more than moderate symptoms.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The 
veteran's primary treatment during the period of time in 
question was for substance abuse and alcohol detoxification.  
There was no indication in any of the pertinent medical 
records that the veteran's PTSD was productive of 
considerable impairment.  He had left his employment in 1986, 
but the evidence of record does not reflect the circumstances 
of his termination.

In summary, the Board finds that the veteran's claim for an 
increased rating for PTSD was received on December 11, 1995.  
The Board also finds that the preponderance of medical 
evidence clearly shows that an increase in PTSD 
symptomatology was not factually ascertainable until the 
veteran's hospital admission in January 1996.  Thus, an 
effective date prior to December 11, 1995 is not warranted.  

The Board notes that the RO's March 1997 decision indicated 
that the veteran's rating was increased based upon the 
revised criteria governing PTSD symptomatology which became 
effective November 7, 1996.  Applicable regulations provide 
that where compensation is increased pursuant to a 
liberalizing law or a liberalizing VA issue, the effective 
date of such increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the act or administrative issue.  38 C.F.R. § 3.114 
(1998).  In the instant case, the veteran's 100 percent 
rating became effective December 11, 1995, well before the 
effective date of the revised regulations.  There is no basis 
under the cited legal authority for an earlier effective date 
for the 100 percent rating.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to an effective date prior to December 11, 1995, 
for assignment of a 100 percent disability rating for PTSD, 
is denied.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

